Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 26, 2021

                                       No. 04-21-00072-CR

                                   Christian William PFISTER,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                 From the County Court At Law No 2, Guadalupe County, Texas
                                Trial Court No. CCL-20-0273
                           Honorable Frank Follis, Judge Presiding


                                          ORDER

         On February 25, 2021, the district clerk filed a copy of the clerk’s record, which contains
the trial court’s certification, stating this “is a plea-bargain case, and the defendant has NO right
of appeal.” We therefore ORDER the district clerk to file, by March 8, 2021, an electronic
clerk’s record containing the following documents:

       1.      All pre-trial orders and the related pre-trial motions;

        2.      The Court Admonishments, the Waiver, Consent to Stipulation of Testimony and
Stipulations, and all other documents relating to the defendant’s plea bargain;

       3.      The judgment;

       4.      All post-judgment motions and orders;

       5.      The notice of appeal;

       6.      The Trial Court’s Certification of Defendant’s Right of Appeal; and

       7.      The criminal docket sheet.

       All other appellate deadlines are suspended pending further order of this court.
                                              _________________________________
                                              Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of February, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court